Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to an After Final application filed on 01/20/2022. In the
After Final, applicant has not amended any claims.
For this Office Action, claims 1-20 have been received for consideration and have been
examined.
Response to Arguments
Objection to Drawing
	Applicant’s remarks regarding objection to Drawing has been reviewed by the examiner, however, examiner does not find them persuasive. Regarding applicant’s remark that in light of the instant specification one of ordinary skill in the art would have no problem to understand what the drawing shows (even without “proper labelling”), examiner respectfully disagrees. 
In light of 37 C.F.R. 1.84 (o) Examiner being an ordinary skill in the art notes that instant drawings are rightfully objected because of lack of proper labeling and therefore lack of proper labeling creates a encumbrance for ordinary skill in the art where necessary for understanding of the drawing. 
Claim Rejection under 35 U.S.C. § 112
	Applicant’s remarks regarding Claim Rejection under 35 U.S.C. § 112(b) have been reviewed by the examiner, however, examiner does not find them persuasive. Applicant’s remarks have been reviewed and summarized as follows:
Applicant mentions that “Applicants respectfully disagree with the Examiner's assessment in this regard and traverse this rejection, for at least the reasons set forth in the response to the previous Office Action; the corresponding remarks are expressly incorporated herein. It is pointed out again that in the past the Examiner appears to have concurred that the instant claims particularly point out and distinctly claim the subject matter with the inventor regards as the invention. After all, the Examiner issued two regulare Office Actions and an Advisory Action without ever expressing any concerns regarding the definiteness of the instant claims” (See Page # 4-5).
Applicant further mentions that “It further is pointed out again that according to MPEP 2173.02(II) relied upon by the Examiner, “[t]he examiner’s focus during examination of claims for compliance with the requirement for definiteness of 35 U.S.C. 112, second paragraph, is whether the claim meets the threshold requirements of clarity and precision, not whether more suitable language or modes of expression are available’ and “if the language used by applicant satisfies the statutory requirements of 35 U.S.C. 112, second paragraph, but the examiner merely wants the applicant to improve the clarity or precision of the language used, the claim must not be rejected under 35 U.S.C. 112, second paragraph. The Examiner further is reminded that a claim should be interpreted not in isolation but in light of the specification as one of ordinary skill in the art would understand it. The fact that the European Patent Office issued European Patent 3340095 with a claim 1 which is virtually identical with instant claim 1 is at least a strong indication that one of ordinary skill in the art (e.g., an examiner at the European Patent Office) is able to understand what instant claim 1 means” (See Page # 5-6
Applicant further states that “It is noted that at page 6 of the instant Office Action it is alleged inter alia, that claim 1 “is a method claim and recites no steps or acts”. This is clearly not correct, as evidenced, for example by words like “stored”, “provided” and “performed” in claim 1. In any event, at page 18 of the instant Office Action the Examiner has already shown that certain phrases in claim 1 can readily be interpreted as “classical” method steps” (See Page # 6).
Examiner’s Response
Regarding remark # 1, Applicant’s point is irrelevant and doesn’t address the basis of the 112 rejection in the outstanding office action.  Lack of a presentation of a rejection under 35 USC 112 in any singular office action is not an absolute finding or conclusion that the claims are definite.  The office did not affirmatively agree to anything related to 112 in any previous office action.  
Regarding remark # 2, that examiner did not attempt to understand claim(s) in light of the specification, is not correct. Examiner thoroughly consulted the instant specification to understand the claim(s) and therefore was able to write the interpreted claim language and used that language for the purpose of the examination. 
With respect to Applicant’s remark that “European Patent Office issued European Patent 3340095 with a claim 1 which is virtually identical with instant claim 1 is at least a strong indication that one of ordinary skill in the art (e.g., an examiner at the European Patent Office) is able to understand what instant claim 1 means”, examiner would like to note that just because European Patent Office has issued a European Patent for virtually identical application in the European Patent system, the claims should be considered definite and cannot contain any 
Regarding remark # 3, that “It is noted that at page 6 of the instant Office Action it is alleged inter alia, that claim 1 “is a method claim and recites no steps or acts”. This is clearly not correct, as evidenced, for example by words like “stored”, “provided” and “performed” in claim 1. In any event, at page 18 of the instant Office Action the Examiner has already shown that certain phrases in claim 1 can readily be interpreted as “classical” method steps”, examiner would like to note that these words recite language in a past-tense result, and thus does not definitely recite a positive act of the method, or rather, it would not be clear to a potential infringer how this limits the claimed method.  Thus corrective action is similarly suggested for these dependent claims.
Based on above explanation, claims are still rejected under 35 U.S.C. § 112(b) as being indefinite. 
Claim Rejection under 35 U.S.C. § 103
Applicant’s remarks regarding claim rejections under 35 U.S.C. § 103 have been reviewed by the examiner, however, the examiner finds them unpersuasive. 
With respect to applicant’s remark that “Mizon is non-analogous art in that it is not in the same field of endeavor as the present invention”, examiner respectfully disagree. 

As per MPEP 2141.01(a), under I. 
TO RELY ON A REFERENCE UNDER 35 U.S.C. 103, IT MUST BE ANALOGOUS PRIOR ART 
“In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103  , the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212”.
Additionally, same section of MPEP 2141.01(a) recites under V. 
ANALOGY IN THE ELECTRICAL ARTS 
“See, for example, Medtronic, Inc. v. Cardiac Pacemakers, 721 F.2d 1563, 220 USPQ 97 (Fed. Cir. 1983) (Patent claims were drawn to a cardiac pacemaker which comprised, among other components, a runaway inhibitor means for preventing a pacemaker malfunction from causing pulses to be applied at too high a frequency rate. Two references disclosed circuits used in high power, high frequency devices which inhibited the runaway of pulses from a pulse source. The court held that one of ordinary skill in the pacemaker designer art faced with a rate-limiting problem would look to the solutions of others faced with rate limiting problems, and therefore the references were in an analogous art.).”
In this case, claim language is reciting “identifying, by the data processing device, a user action indicating a user request for an authorization code; upon identifying, providing by the data processing device, the authorization code to the user”.  Here, the examiner finds the field of endeavor is “provisioning access control” and is simply a case of a computing device requesting an authorization code to a remote device and based on verification of the request, the remote device is providing the authorization code to the computing device.   Cited reference of Mizon teaches a similar concept where, based on the request, identification code can be sent to the mobile phone from the control unit in different manners (See Mizon [0047-0050]). Thus Mizon is in the field of endeavor.  Furthermore, one of ordinary skill in the art would consider all provisioning of access control literature when implementing access control, 
In conclusion, examiner would like to note that applicant’s assessment about the cited references is not convincing and therefore, rejection of the claims have been maintained in this office action.
/S.M.A./       Patent Examiner, Art Unit 2432                                                                                                                                                                                                 
/SYED A ZAIDI/       Primary Examiner, Art Unit 2432